t c memo united_states tax_court joy webb petitioner v commissioner of internal revenue respondent docket no filed date joy webb pro_se courtney s bacon for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for her taxable_year the issues for decision for petitioner’s taxable_year are does petitioner have gross_receipts and net profit of dollar_figure from a trade_or_business we hold that she does not is petitioner entitled to a dependency_exemption deduc- tion under sec_151 a for each of her two grandchildren nina moore and kyle moore we hold that she is not is petitioner entitled to head_of_household filing_status under sec_2 we hold that she is not is petitioner entitled to the earned_income_tax_credit under sec_32 we hold that she is not findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed the petition she resided in union city georgia union city which is in fulton county georgia fulton county 1certain other issues arise from certain other determina- tions of respondent in the notice_of_deficiency issued to peti- tioner for her taxable_year resolution of those issues flows automatically from our resolution of certain issues ad- dressed herein 2all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 3we take judicial_notice that union city is in fulton county petitioner is the maternal grandmother of nina moore who was born on date and kyle moore who was born on date petitioner’s daughter deana moore ms moore is the mother of nina moore and kyle moore at all relevant times ms moore resided pincite rivers road fayetteville georgia fayetteville which is in fayette county georgia fayette county during nina moore was enrolled at valdosta state university where she started matriculating in the fall of a transcript with respect to nina moore that valdosta university issued on date showed her address a sec_460 rivers road fayetteville which was the residence of her mother ms moore during kyle moore was enrolled as a senior at sandy creek high school in fayette county where he started matriculat- ing in the fall of a transcript with respect to kyle moore that sandy creek high school issued on date did not show his address at no relevant time did petitioner maintain a checking account or document any money that she may have received or expended on dates not disclosed by the record petitioner provided certain babysitting services for certain children of two individ- 4we take judicial_notice that fayetteville is in fayette county uals which at times included providing food in exchange for those babysitting services petitioner received certain house- keeping services from one of those individuals and a small amount of cash from the other at no time did petitioner include the value of those housekeeping services or that small amount of cash in income in a tax_return that she filed petitioner filed form_1040 u s individual_income_tax_return for her taxable_year return in that return petitioner reported taxable interest of dollar_figure and taxable pensions and annuities of dollar_figure in schedule c-ez net profit from business schedule c that petitioner included with her return petitioner described her claimed business as childcare and claimed gross_receipts of dollar_figure no expenses and net profit of dollar_figure in her return petitioner also claimed dependency_exemption deductions for her grandchildren nina moore and kyle moore head_of_household filing_status and the earned_income_tax_credit with respect to those grandchil- dren in schedule eic earned_income_credit that petitioner included with her return petitioner claimed that during both nina moore and kyle moore lived with her for months however petitioner indicated inconsistently on page of her return on which she showed nina moore and kyle moore on line 6c as her dependents that during neither of those grandchildren lived with her respondent issued to petitioner a notice_of_deficiency notice for her taxable_year in that notice respondent inter alia determined that petitioner has no schedule c gross_receipts or net profit respondent also determined in the notice that petitioner is not entitled to dependency_exemption deductions for nina moore and kyle moore head_of_household filing_status and the earned_income_tax_credit opinion petitioner has the burden of establishing that the determi- nations in the notice are wrong see rule a 290_us_111 in support of her position with respect to each of the issues presented in this case petitioner relies primarily on her own testimony and on the testimony of her daughter ms moore we found the testimony of petitioner to be in certain material respects conclusory general vague uncorroborated and self- serving we found the testimony of ms moore to be in certain material respects conclusory vague uncorroborated and serving the interests of petitioner her mother we are not required to and we shall not rely on the respective testimonies of peti- tioner and her daughter ms moore in order to establish peti- tioner’s position with respect to each of the issues presented see eg 87_tc_74 schedule c gross_receipts and net profit petitioner claims that during ms moore her daughter paid her dollar_figure a week to watch certain of ms moore’s children the only evidence that petitioner presented in support of that claim is the respective testimonies of herself and ms moore on which we are unwilling to rely and a letter written by ms moore that stated this is a letter stating that i pay dollar_figure a week to joy webb petitioner to watch my children she has been watch- ing them for years on the record before us we reject petitioner’s claim that during ms moore paid her dollar_figure a week to watch certain of ms moore’s children even if we accepted that claim petitioner has failed to carry her burden of establishing that for her taxable_year she was in the trade_or_business of watching certain of ms moore’s children babysitting any other children or performing any other child care activities based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- 5we do not know what petitioner and ms moore intended when they used the word watch although ms moore claimed during her testimony that she paid petitioner dollar_figure a week to babysit two of her children petitioner claims on brief that her daughter ms moore paid her dollar_figure a week to to do various things such as baby-sit clean house run errands and cook lishing that for her taxable_year she has schedule c gross_receipts and net profit of dollar_figure dependency_exemption deductions sec_151 provides that the exemptions provided by this section shall be allowed as deductions to a taxpayer sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to mean either a qualifying_child or a qualifying_relative sec_152 defines the term qualifying_child as follows sec_152 dependent defined c qualifying_child --for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any tax- able year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins as pertinent here for purposes of sec_152 an individual bears a relationship to the taxpayer if that individ- ual is a grandchild of the taxpayer see sec_152 as pertinent here for purposes of sec_152 an individ- ual meets the age requirements if that individual is under age as of the close of the calendar_year in which the tax- payer’s taxable_year begins see sec_152 or a student as defined in sec_152 who is not years old as of the close of that calendar_year see sec_152 sec_152 defines the term qualifying_relative as follows sec_152 dependent defined d qualifying_relative --for purposes of this section-- in general --the term qualifying rela- tive means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b whose gross_income for the calendar_year in which such taxable_year begins is less than the exemption_amount as defined in sec_151 c with respect to whom the taxpayer provides over one-half of the individual’s support for the calendar_year in which such taxable_year begins and d who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins as pertinent here for purposes of sec_152 an individual bears a relationship to the taxpayer if that individ- ual is a grandchild of the taxpayer see sec_152 or is an individual who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household see sec_152 the disputes between the parties as to whether petitioner is entitled to a dependency_exemption deduction for each of her grandchildren nina moore and kyle moore for petitioner’s taxable_year include the following did nina moore and kyle moore each have the same princi- pal place of abode as petitioner for more than one-half of petitioner’s taxable_year as required for each of them to satisfy the definition of a dependent in sec_152 as a qualifying_child under sec_152 see sec_152 did petitioner provide for more than one-half of the total support of each of her grandchildren nina moore and kyle moore as required for each of them to satisfy the defini- tion of a dependent in sec_152 as a qualifying_relative under sec_152 see sec_152 we turn to the first question set forth above we find no reliable evidence in the record that nina moore or kyle moore resided with petitioner during any portion of on the record before us we find that petitioner has failed to carry her burden of establishing that she and nina moore and she and kyle moore had the same principal_place_of_abode at any time during that year let alone for more than one-half of that year see sec_152 on that record we find that petitioner has failed to carry her burden of establishing that for her taxable_year each of her grandchildren nina moore and kyle moore is her qualifying_child as defined in sec_152 and that therefore each of them is her dependent as defined in sec_152 we turn now to the second question stated above namely whether petitioner provided for more than one-half of the total support of each of her grandchildren nina moore and kyle moore in order to prove that she did petitioner must establish the total amount of support from all sources provided during to each of those grandchildren and that petitioner provided during that year over one-half of that total amount for each grandchild see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent provided by all sources during the year in question must be shown by competent evidence blanco v commissioner supra pincite where the total amount of support provided to a child during the year in question is not shown and may not reasonably be inferred from competent evidence it is not possi- ble to find that the taxpayer contributed more than one-half of that child’s total support id pincite 31_tc_1252 we find no reliable evidence in the record establishing the total amount of any support that petitioner provided during to each of her grandchildren nina moore and kyle moore and the total amount of support from all sources provided during that year to each of them nor did petitioner proffer any evidence from which the court might infer the total amount of support from all sources provided during to each of her grandchildren nina moore and kyle moore on the record before us we find that petitioner has failed to carry her burden of establishing that for she provided more than one-half of the total support of nina moore and one-half of the total support of kyle moore on that record we further find that petitioner has failed to carry her burden of establishing that for her taxable_year each of her grandchildren nina moore and kyle moore is her qualifying_relative as defined in sec_152 see sec_152 and that therefore each of them is her dependent as defined in sec_152 based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is entitled for her taxable_year to depend- ency exemption deductions under sec_151 for her grandchil- dren nina moore and kyle moore head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be consid- ered a head of a household if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 we have found that petitioner has failed to carry her burden of establishing that she and nina moore and she and kyle moore had the same principal_place_of_abode at any time during let alone for more than one-half of that year we have also found that petitioner has failed to carry her burden of estab- sec_2 contains two limitations that deny head_of_household filing_status where the taxpayer has a qualifying_child neither of those limitations is applicable in this case lishing that for her taxable_year each of her grand- children nina moore and kyle moore is her qualifying_child as defined in sec_152 or her qualifying_relative as defined in sec_151 and she is entitled to a dependency_exemption deduction for each of them based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is entitled for her taxable_year to head_of_household filing_status under sec_2 earned_income_tax_credit sec_32 permits an eligible_individual as a credit against tax for the taxable_year an amount equal to the credit percentage of so much of the taxpayer’s earned_income for the year as does not exceed the earned_income amount we turn first to whether for her taxable_year peti- tioner is an eligible_individual for purposes of the earned_income_tax_credit provided in sec_32 as pertinent here sec_32 defines the term eligible individ- ual to mean any individual who has a qualifying_child for the taxable_year sec_32 as pertinent here sec_32 defines the term qualifying_child to mean a 7the amount of the credit is determined according to percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying children sec_32 the credit is also subject_to a limitation based on adjusted_gross_income sec_32 qualifying_child of the taxpayer as defined in sec_152 we have found that petitioner has failed to carry her burden of establishing that for her taxable_year each of her grandchildren nina moore and kyle moore is a qualifying_child as defined in sec_152 on the record before us we find that petitioner has failed to carry her burden of establishing that for her taxable_year each of them is a qualifying_child as defined in sec_32 on that record we further find that petitioner has failed to carry her burden of establishing that for her taxable_year she is an eligible_individual as defined in sec_32 we turn now to whether for her taxable_year petitioner has earned_income for purposes of the earned_income_tax_credit provided by sec_32 as pertinent here sec_32 defines the term earned_income as follows earned_income -- a the term earned_income means-- i wages salaries tips and other employee compensation but only if such amounts are includ- 8petitioner does not claim that she is an eligible individ- ual as defined in sec_32 even if she made that claim the record is devoid of evidence establishing peti- tioner’s age before the end of as a result petitioner has failed to carry her burden of establishing that she satisfies the age requirements of sec_32 which she must satisfy among other requirements in order to qualify as an eligible_individual as defined in sec_32 ible in gross_income for the taxable_year plus ii the amount of the taxpayer’s net earn- ings from self-employment for the taxable_year within the meaning of sec_1402 but such net_earnings shall be determined with regard to the deduction allowed to the taxpayer by sec_164 sec_32 provides that for purposes of sec_32 the term earned_income does not include amounts received as a pension or an annuity we have found that petitioner has failed to carry her burden of establishing that for her taxable_year she has schedule c gross_receipts and net profit of dollar_figure the only other income that petitioner reported in her return was taxable interest of dollar_figure and taxable pensions and annuities of dollar_figure on the record before us we find that petitioner has failed to carry her burden of establishing that for her taxable_year she has earned_income as defined in sec_32 based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is entitled for her taxable_year to the earned_income_tax_credit under sec_32 we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
